DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 16, 2021 have been fully considered.
Due to the amendments to the claims, the new grounds of rejection is necessitated by amendment.  Andersson (U.S Pre-Grant Publication 20140308142) is relied upon to teach the conveying means of the second seal.  This addresses the alleged deficiencies as discussed in applicant’s remarks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. The recitation of a “groove” is insufficient structure to entirely perform the function of a conveying means.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 2 “the debris” is recited.  Due to the invention, at least a majority of the debris that interacts with one of the conveying means of the seals would not interact with the other seal based on the opposite directionalities of the seals to keep debris out of (20).  Therefore, it is unclear if “the debris” is requiring the both the first and second seal conveying means to interact with the same piece of debris.  Dependent claims are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S Pre-Grant Publication 20130294910) hereinafter Hansen, in view of Escher et al. (DE 522872) hereinafter Escher, Andersson (U.S Pre-Grant Publication 20140308142), Wang (U.S Patent 6,726,213) hereinafter Wang, and Bainard et al. (U.S Patent 4,118,856) hereinafter Bainard.
Regarding claim 1, Hansen teaches a waste water pump {[0001]} comprising:
an impeller {Figure 3 (10), [0001]};
a pump housing {Figure 1 (4)} surrounding the impeller {[0009]},
wherein an impeller side chamber {Figure 2 (20)} is formed between the impeller and the pump housing {[0009]}; a first seal {Figure 2 (18)},
said impeller side chamber having the first seal between the impeller and the pump housing towards an intake side {Figure 2 (6)} of the impeller {the seal can be seen to be near the intake in Figure 2};
wherein the first seal {Figure 2 (18)} is provided with a first seal conveying means {Figure 3 (28) grooves} configured to convey debris {[0040]},
wherein the first seal comprises a first annular sealing surface on the impeller {Hansen Figure 3 (14)} and a facing second annular sealing surface on the pump housing {Hansen Figure 2 (18)};
the impeller side chamber being formed between a wall of the surrounding pump housing and an outer circumferential wall of the impeller {Hansen Figure 2 (20)}. 
Hansen does not teach:
a second seal, 
at least a portion of the second seal being arranged adjacent to a pressure side of the impeller, 
said impeller side chamber having the second seal between the impeller and the pump housing towards a pressure side of the impeller; 
and the second seal is provided with a second seal conveying means configured to convey debris from the side chamber to the pressure side of the impeller;
the first seal and the second seal being located at a spaced location from each other in an axial direction,
wherein the impeller side chamber is defined between the first seal and the second seal.
Escher pertains to a sealing system within a pump.  Escher teaches:
A second seal {Figure 1 (9)},
at least a portion of the second seal being arranged adjacent to a pressure side of the impeller {Figure (9) is downstream of the centrifugal impeller (1) outlet at the top of the figure and would be considered adjacent to a pressure side of the impeller},
said impeller side chamber having the second seal between the impeller {Figure 1 (10)} and the pump housing {Figure 1 (3)} towards a pressure side of the impeller {pressure side can be seen more to the right than the first seal (7) in figure 1};
the first seal and the second seal being located at a spaced location from each other in an axial direction {Figure 1 (7) and (9) are axially spaced},
wherein the impeller side chamber is defined between the first seal and the second seal {Figure 1 (7) and (9) define an impeller side chamber between the two}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added the second seal in the arrangement as taught by Escher to the sealing system for the pump of Hansen at the analogous location shown by Annotated Figure 2 (III).  One of ordinary skill in the art would be motivated to do so in order to reduce the internal circulation losses {Escher 2nd paragraph}.

    PNG
    media_image1.png
    565
    841
    media_image1.png
    Greyscale

Additionally, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the second seal as discussed above have a 
The combination of Hansen, Escher, and Andersson, does not teach wherein the first annular sealing surface and the second annular sealing surface of the first seal each have a groove.  Wang pertains to a seal for a between a stationary ring and a rotating ring.  Wang teaches first annular sealing surface and the second annular sealing surface of the first seal each have a groove {Wang Column 3 lines 38-43}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a groove on both of the surfaces of the seal as taught by Wang applied to first seal taught by Hansen.  One of ordinary skill in the art would be motivated to do so for better performance for specific application conditions {Wang Column 5 lines 44-49}.    
The combination of Hansen, Escher, Andersson, and Wang does not teach wherein the grooves of the first sealing surface and the second sealing surface twist in opposite directions.  Bainard pertains to a hydrodynamic sealing element.  Bainard teaches wherein the grooves of the first sealing surface and the second sealing surface twist in opposite directions {Column 3 lines 4-14}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have applied grooves that twist in opposite directions as taught by Bainard applied to the sealing taught by the combination of Hansen, Escher, Andderson, and Wang.  One of ordinary skill in the art would be motivated to do so in order to for the desired conveying properties as evidenced by Bainard Column 3 lines 4-14.
Regarding claim 2, the combination of Hansen, Escher, Andersson, Wang, and Bainard further teaches {in Hansen the teachings are applied to the first seal, but they may be readily applied to the second seal as well} wherein the second seal {Escher Figure 1 (9)} comprises a first annular sealing surface {Annotated Figure 2 (IV), part of the housing} and a facing second annular sealing surface {Annotated Figure 2 (III) on the impeller}, said second sealing surface having a groove {Hansen Figure 3 (28)) applicable to “modified” in second seal} as the conveying means.  The combination of Hansen, Escher, and Andersson does not teach where the first sealing surface has a groove as the conveying means.  Wang teaches that the spiral groove can be provided on the either or both faces of the seal {Column 5 lines 44-49}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added applied the groove to the first sealing surface rather than the second sealing surface as taught by Wang. One of ordinary skill in the art would be motivated to do so for better performance for specific application conditions {Wang Column 5 lines 44-49}.
Regarding claim 4, the combination of Hansen, Escher, Andersson, Wang, and Bainard further teaches the first annular sealing surface of the second seal is disposed on the pump housing {Annotated Figure 2 (IV)}; and the facing second annular sealing surface of the second seal is defined by an outer peripheral surface the impeller {Annotated Figure 2 (III)}.	
Regarding claim 5, the combination of Hansen, Escher, Andersson, Wang, and Bainard further teaches wherein the at least one cut out {Hansen Figure 3 (40), [0043]} extends across the second annular sealing surface transverse to a circumferential direction {can be seen in Hansen Figure 3 to be traverse to a circumferential direction}, a pump housing chamber surrounding the pressure side of the impeller {Hansen Figure 2 top of (4)}, at least a portion of the second seal being arranged adjacent to the pump housing chamber {Annotated Figure 2 (IV) is adjacent the pump housing chamber}.
Regarding claim 6, the combination of Hansen, Escher, Andersson, Wang, and Bainard further teaches wherein the at least one cut out {Hansen Figure 3 (40)} extends across the second annular sealing surface parallel to a rotational axis {Hansen Figure 3 (X)} of the impeller.
Regarding claim 8, the combination of Hansen, Escher, Andersson, Wang, and Bainard further teaches wherein: the impeller {Hansen Figure 3 (10)} has at least one radial protrusion {Hansen Figure 3 protrusion can be seen between (18) and the top of (10) where the second seal is applied} between the first and the second seal; and said at least one cut out {Hansen Figure 3 (40)} is disposed on the impeller at a position in front of said protrusion in a rotational direction of the impeller {can be seen in Hansen Figure 3}.
Regarding claim 9, the combination of Hansen, Escher, Andersson, Wang, and Bainard further teaches wherein said protrusion is a counterweight for balancing the impeller {the protrusion shown in Hansen Figure 3 is opposite of the heavier side, therefore is a counterweight}.
Regarding claim 10, the combination discussed above of Hansen, Escher, Andersson, Wang, and Bainard teaches the waste water pump of claim 2, but is silent regarding the first annular sealing surface of the second seal twists in a rotational direction of the impeller such that the groove ascends toward the pressure side of the impeller.
The desired directionality of the conveying of the second seal is taught by Andersson {[0040], “forced towards the impeller”}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the directionality of the groove {taught by the combination of Hansen and Escher} be in the direction to achieve the conveying taught by Andersson.  This results in the first annular sealing surface of the second seal twist in a rotational direction of the impeller such that the groove ascends toward the pressure side of the impeller.  One of ordinary skill in the art would be motivated to do so to not clog the gap {Andersson [0037]-[0040]}.    
Regarding claim 14, the combination of Hansen, Escher, Andersson, Wang, and Bainard teaches wherein the groove {Hansen Figure 3 (28)} on the second annular sealing surface {Wang teaches that the groove may be on either surface, Column 5 lines 44-49} twists in a rotational direction of the impeller such that the groove on the second annular sealing surface ascends toward the suction side of the impeller {Hansen [0040]}.
Regarding claim 15, the combination of Hansen, Escher, Andersson, Wang, and Bainard further teaches wherein: the first seal {Hansen Figure 3 (10)} comprises a first annular sealing surface on the impeller {Hansen Figure 3 (14)} and extending in a direction parallel to or inclined to a rotational axis of the impeller {can be seen in Hansen Figure 3 to extend in the direction of axis (X)} and a facing second annular sealing surface on the pump housing {Hansen Figure 2 (18)} and extending in a direction parallel to or inclined to a rotational axis of the impeller {can be seen in Hansen Figure 2 to extend in the direction of axis (X)}; and the second seal {Escher Figure 1 (9)} comprises a first annular sealing surface {Annotated Figure 2 (IV)} extending in a direction parallel 18 to or inclined to a rotational axis of the impeller {can be seen in Hansen  Figure 2 to extend in the direction of axis (X)} and a facing second annular sealing surface {Annotated Figure 2 (III)} extending in a direction parallel to or inclined to a rotational axis of the impeller {can be seen in Hansen Figure 3 to extend in the direction of axis (X)}.

    PNG
    media_image2.png
    539
    965
    media_image2.png
    Greyscale

Claims 16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S Pre-Grant Publication 20130294910) hereinafter Hansen, in view of Escher et al. (DE 522872) hereinafter Escher, Andersson (U.S Pre-Grant Publication 20140308142) hereinafter Andersson and Wang (U.S Patent 6,726,213) hereinafter Wang.
Regarding claim 16, Hansen discloses:
a waste water pump {[0001]} comprising:
an impeller {Figure 3 (10), [0001]};
a pump housing {Figure 1 (4)} surrounding the impeller {[0009]};
a first seal structure {Figure 2 (18)} arranged between a first area of the impeller and a first area of the pump housing {Annotated Figure 1 (I) denotes the region containing a first area of the impeller and a first area of the pump housing};
the first area of the impeller {Annotated Figure 1 (I)} comprises a first impeller outer annular surface {Figure 3 (14)},
the first seal structure comprising the first impeller outer annular surface {Figure 3 (14)} and another first seal structure annular sealing surface {Figure 3 (18)} comprising a housing surface of the pump housing, 
the housing surface being located opposite the first impeller outer annular surface {Figure 3 (14)};
wherein the first impeller outer annular surface {Hansen Figure 3 (14)} defines a first groove {Hansen Figure 3 (28)} in the first area of the impeller {Annotated Figure 1 (I)} and the another first seal structure annular sealing surface {Hansen Figure 3 (18)} is adjacent to the first area of the pump housing {Hansen Figure 2 (18) is adjacent the pump housing};
each of the housing surface and the first impeller outer annular surface comprising a portion extending continuously, without interruption, at least 360 degrees about the impeller {Figure 2 (14) and (18) are uniform about (X), abstract};
a second area of the impeller and a second area of the pump housing {Annotated Figure 1 (I) denotes the region containing a second area of the impeller and a second area of the pump housing},
the first seal structure, an annular surface {Annotated Figure 2 (III)} with corresponding portion of the pump housing {Annotated Figure 2 (IV)},
a circumferential wall of the impeller and a wall of the pump housing defining an impeller side chamber {Figure 2 (20)},
wherein the impeller side chamber is located between the pump housing and the impeller {[0009]},
wherein the first seal structure comprises a first seal conveying means {Figure 3 (28) grooves} for conveying debris from the impeller side chamber {[0040]}.  
Hansen does not teach:
a second seal,
said impeller side chamber having the second seal between the impeller and the pump housing,
and the impeller side chamber is located axially between the first seal structure and the second seal structure with respect to a longitudinal axis of the impeller,
where the another first sealing surface has a groove,
at least a portion of the second seal being arranged adjacent to a pressure side of the impeller.
Escher pertains to a sealing system within a pump.  Escher teaches:
second seal {Figure 1 (9)},
said impeller side chamber having the second seal between the impeller {Figure 1 (10)} and the pump housing {Figure 1 (3)},
and the impeller side chamber is located axially between the first seal structure and the second seal structure with respect to a longitudinal axis of the impeller {Figure 1 (7) and (9) have an impeller side chamber between them with respect to the axial direction}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added the second seal in the arrangement as taught by Escher to the sealing system for the pump of Hansen at the analogous location shown by Annotated Figure 2 (III).  One of ordinary skill in the art would be motivated to do so in order to reduce the internal circulation losses {Escher 2nd paragraph}.      
Additionally, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the second seal as discussed above have a second seal conveying means configured to convey the debris from the impeller side chamber {Note the structure of (28) applied to a second seal conveys debris from the impeller side chamber even if the seal is at the location of Annotated Figure 2 (III)}. One of ordinary skill in the art would be motivated to do so in order to convey the solid matter so that it can be properly pumped {Hansen [0040]}.  Further evidence that this is obvious is provided by Andersson.  Andersson pertains to a centrifugal pump that pumps liquid comprising solid matter.  Andersson teaches 
The combination of Hansen, Escher, and Andersson further teaches wherein the first seal conveying means and the second seal conveying means are configured to cooperate to move debris out of the impeller side chamber via actuation of the impeller {[0040], “on rotation of the impeller”}.
The combination of Hansen, Escher, and Andersson does not teach where the another first sealing surface has a groove.  Wang teaches that the spiral groove can be provided on the either or both faces of the seal {Column 5 lines 44-49}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added a groove {making it the second groove} to the another first seal structure annular sealing surface as taught by Wang. One of ordinary skill in the art would be motivated to do so for better performance for specific application conditions {Wang Column 5 lines 44-49}.
Regarding claim 20, Hansen further teaches wherein the first impeller area is located radially opposite the first pump area with respect to a longitudinal axis of the pump housing {Annotated Figure 1 (I) shows the region of both the first impeller and housing areas, it can be seen that the impeller and housing are radially opposite}, the second impeller area being located radially opposite the second pump area with respect to the longitudinal axis {Annotated Figure 1 (II) shows the region of both the second impeller and housing areas, it can be seen that the impeller and housing are radially opposite}, the first pump area being located at an axially spaced location from the second pump area with respect to the longitudinal axis, the first impeller area being located at an axially spaced location from the second impeller area with respect to the longitudinal axis {Annotated Figure 1 (I) and (II) depict both sets of surfaces with (I) axially spaced from (II)}.
Regarding claim 21, Hansen discloses:
a waste water pump {[0001]} comprising:
an impeller {Figure 3 (10), [0001]} comprising a first impeller outer annular portion {Hansen Figure 3 (14)} defining a first groove {Figure 3 (28)},
the impeller further comprising a second impeller outer annular portion {Annotated Figure 2 (III)} and a third impeller outer annular portion {not labeled, in between (18) and (42)},
the third impeller outer annular portion being located between the first impeller outer annular portion and the second impeller outer annular portion {Figure 3 third impeller outer annular portion is between (14) and (42)};
a sealing structure {Figure 1 (18)} comprising a sealing structure first lateral side portion {Figure 1 (18)};
a pump housing surrounding the impeller,
the pump housing {Figure 2 (4)} comprising a first pump housing portion {Figure 2 portion of (4) at bottom near (18)},
a second pump housing portion {Annotated Figure 2 (IV)} and a third pump housing portion {Figure 2 portion of (4) between (44) and bottom portion},
the first pump housing portion being in contact with the sealing structure first, lateral side portion {Figure 2 (where 18) is positioned against (4)},
the third pump housing portion being located between the first pump housing portion and the second pump housing portion {Figure 2 portion of (4) between (44) and bottom portion},
each of the first pump housing portion, the second pump housing portion and the third pump housing portion extending continuously, without interruption, at least three hundred and sixty degrees about the impeller {Figure 2 these portions are uniform about (X)}.
Hansen does not teach a sealing structure second lateral side portion.  Escher pertains to a sealing system within a pump.  Escher teaches a sealing structure second lateral side portion {Figure 1 (9) is the second sealing structure lateral side portion in addition to a sealing 
The combination of Hansen and Escher does not teach wherein the sealing structure first lateral side portion comprising a second groove; the second groove being located radially opposite the first groove with respect to a longitudinal axis of the impeller.  Wang pertains to a seal for a between a stationary ring and a rotating ring; the first groove and the second groove being located at an axially spaced location from the third groove with respect to the longitudinal axis, wherein the first groove and the second groove define a first conveying means for conveying debris from the impeller side chamber to an intake side of the impeller, at least a portion of the third groove being located adjacent to the pressure side of the impeller.  Wang teaches the sealing structure first lateral side portion comprising a second groove in addition to a first groove {Wang Column 3 lines 38-43}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a groove on both of the surfaces of the seal as taught by Wang by applying grooves to the first seal taught by Hansen.  One of ordinary skill in the art would be motivated to do so for better performance for specific application conditions {Wang Column 5 lines 44-49}.  The modification above results in the second groove being located radially opposite the first groove with respect to a longitudinal axis of the impeller {Wang Column 3 lines 38-43}.  Additionally, this combination teaches the first groove and the second groove being located at an axially spaced location from the third groove with respect to the longitudinal axis {Hansen Figure 2 first and second grooves noting that Hansen is modified by Wang are located at or adjacent (18) whereas the third groove is located at the Annotated Figure 2 (III) with the modification of Escher}, at least a portion of the 
The combination of Hansen, Escher, and Wang does not teach the second pump housing portion comprising a third groove, the third groove being located radially opposite the second impeller outer annular portion with respect to the longitudinal axis of the impeller, the second pump housing portion and the second impeller outer annular portion defining another sealing structure; the third groove defining at least a portion of a second conveying means for conveying debris from the impeller side chamber to a pressure side of the impeller; at least the third pump housing portion and the third impeller outer annular portion defining an impeller side chamber located between the first groove, the second groove and the third groove. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the second seal as discussed above have a conveying means configured to convey the debris.  One of ordinary skill in the art would be motivated to do so in order to convey the solid matter so that it can be properly pumped {Hansen [0040]}.  Further evidence that this is obvious is provided by Andersson.  Andersson pertains to a centrifugal pump that pumps liquid comprising solid matter.  Andersson teaches that seals for pumps comprising solid matter use conveying means to prevent gaps from being clogged {[0037]-[0040]}; therefore, it would be obvious for a second seal added to Hansen to having conveying means.
The resulting combination of Hansen, Escher, Wang and Andersson teaches the second pump housing portion comprising a third groove {Escher Figure 1 (9)}, the third groove {Annotated Figure 2 (III) with seal as taught by Escher with groove (28) of Hansen} being located radially opposite the second impeller outer annular portion with respect to the longitudinal axis of the impeller {grooves applied to Annotated Figure 2 (IV)}, the second pump housing portion and the second impeller outer annular portion defining another sealing structure {Escher Figure 1 (9) is a seal}.
Additionally this combination teaches at least the third pump housing portion and the third impeller outer annular portion defining an impeller side chamber {Figure 2 (20)} located between the first groove, the second groove and the third groove {Hansen Figure 2 (20) is located between the grooves of the combination of Hansen, Escher, Wang, and Andersson}, and the first groove, the second groove and the impeller side chamber defining at least a portion of a debris removal path, wherein the impeller is configured to drive debris along the debris removal path {debris is conveyed through the grooves as taught by the combination discussed above, which define the path as discussed in Hansen [0040] where debris is driven back out to the inlet}.
Regarding claim 22, the combination of Hansen, Escher, Wang, and Andersson further teaches wherein the second impeller outer annular portion and a third impeller outer annular portion are free of grooves {the combination of Hansen, Escher, Wang, and Andersson do not have grooves on these portions; noting Hansen Figure 3}.
Regarding claim 23, the combination of Hansen, Escher, Wang, and Andersson further teaches wherein the first impeller outer annular portion {Hansen Figure 3 (14)} is located at an axially spaced location from the second impeller outer annular portion {Annotated Figure 2 (III) can be seen spaced in the axial direction from (14)} with respect to the longitudinal axis.


Allowable Subject Matter
Claims 19, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The recitation of the second seal (or third groove in the case of claim 25) location being between the pump housing chamber and the impeller side chamber narrows the claims to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dawson (U.S Patent 2,644,403) teaches a seal with conveying means in the figures.  Roudnev et al. (U.S Patent 7,429,160) teaches a two seal configuration in Figure 2 for pumps handling slurries.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747